Citation Nr: 0507679	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the aid and attendance of another person or for being 
housebound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from December 1941 to November 
1945.  He was a prisoner of war of the Japanese Army from May 
1942 to June 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  

The Board issued a decision in this case in July 2003, 
denying the veteran's claim.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2004 Order, pursuant 
to a Joint Motion for Remand, the Court vacated the Board's 
decision and remanded the case for further action as set 
forth in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion noted that, in September 2001, the veteran 
had provided the RO with a signed release authorizing VA to 
obtain records from St. Tomas Hospital in Manila, indicating 
that he had been examined at that facility; no records from 
that facility are of record.  Review of the claims file shows 
that the RO requested those records only once.  Further, the 
record does not reflect a determination by VA that the 
records were unobtainable.  The Joint Motion states that a 
remand is necessary to address the failure to obtain the 
records in question.  

Therefore, this case is REMANDED to the RO for the following 
additional actions:

1.  The RO should request that the 
veteran provide a new signed release 
authorizing VA to request treatment 
records from St. Tomas Hospital in 
Manila, Philippines.  Upon receipt of 
such authorization, the RO should again 
request records of the veteran's 
treatment at that facility from 1999 to 
the present.  If the requested treatment 
records are not received, the RO should 
document that fact for the record, 
indicating, if possible, the reason that 
the records are not available.  

2.  If any additional evidence is 
received while the case is in Remand 
status, the RO should again review the 
veteran's claim, based on all of the 
evidence of record.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



